Advisory Action

Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive.

[P7]
	Applicant submits that Carter fails to teach or suggest “a computing device configured to communicate a first portion of a block of data from a first memory to a second memory according to an item selection vector, in response to a request to cache the block of data stored in the first memory, wherein the computing device communicates the first portion from the first memory to the second memory without communicating a second portion of the block of data in response to the request.”
	Applicant further submits that Carter “is limited to disclosing a controller that supports application-specific physical address remappings, with a focus on remapping functions used in different ways to improve the performance of application kernels” as support for the above.
	Examiner disagrees with Applicant’s conclusion.
	Regarding whether Carter teaches “a computing device configured to communicate a first portion of a block of data from a first memory to a second memory according to an item selection vector, in response to a request to cache the block of data stored in the first memory, wherein the computing device communicates the first portion from the first memory to the second memory without communicating a second portion of the block of data in response to the request”, the Examiner notes Carter’s disclosure of the following:
a computing device configured to communicate a first portion of a block of data from a first memory to a second memory according to an item selection vector,

As indicated in the Office action mailed 6/9/2020 [P4], the mappings stored and used by the Impulse controller are indirection vectors which select one or more corresponding data elements (an “item”) of diagonal[] to be accessed and loaded from main memory.

[P8]
	Applicant further submits that Carter fails to disclose the claimed “item selection vector, claimed to direct the computing device to communicate” the first portion of a block of data from the first memory to the second memory.
	Examiner disagrees.
Absent further detail in the claims regarding the item selection vector, the Examiner is not to import limitations from the specification. Applicant’s arguments appear to refer to subject matter not presently claimed.
In particular, Applicant asserts that the claimed ISV directs a computing device to communicate data from the first memory to the second memory. Applicant then refers to [DRW, Fig. 2], where vector 109 has “the intended purpose to select the items in data block 131”, and further by way of example alludes to a vector corresponding to a plurality of addresses 141, 143.

Examiner does not dispute that an ISV specifically comprising a plurality of addresses, each address corresponding to a different data item of data block 131, is different from Carter’s indirection vector. However, the claims do not appear to be so limited.

Hence, the claims do not appear to require the item selection vector to specify a plurality of elements, nor provide any other details regarding the specific structure of the vector, or how such structure relates to the function of selecting a plurality of data elements for loading or storing.
Similar remarks regarding the silence of the claims to such details were made in the Office Action mailed 12/11/2020, at [P2-4].

In contrast, the Examiner considers the item selection vector, as broadly claimed, to include other vectors which may indicate data item(s) to be loaded into the cache.
Such features are manifest in the depicted Impulse controller, which uses the one or more indirection vectors loaded into the controller to map an access to a plurality of elements in diagonal[] to only the corresponding portions of each cache line and transmits only those portions of the noncontiguous cache lines corresponding to diagonal[] back to the cache [Fig. 2].
The “indirection vectors” [Carter, P4] are established and saved into the Impulse controller for the purpose of accessing only the relevant portion of each cache line touched by diagonal[]. Each individual indirection vector maps an access to a virtually addressed data item n of diagonal[] to a physical address. Therefore, each indirection vector selects a physical address containing a data item.
	Hence, Carter addresses in response to a request to cache the block of data stored in the first memory, wherein the computing device communicates the first portion from the first memory to the second memory without communicating a second portion of the block of data in response to the request, 
	Carter address the item selection vector because each indirection vector selects a data item stored at a particular physical address for each virtual address specified in diagonal[]. In response to an access to diagonal[], the indirection vectors are used to cause only the elements in diagonal[] to be transmitted from main memory (first memory) to the cache (second memory).

Accordingly, Applicant’s arguments are unpersuasive.


	For the purpose of expediting prosecution, further consideration of Schmidt, cited in the Office Action mailed 12/11/2020, is provided.
	Even if Carter is considered to not specifically disclose an ISV having the more particular structure depicted in [DRW, Fig. 2], such subject matter does not appear to distinguish over Schmidt. In particular, Schmidt discloses a special gather instruction for targeting specific data items from different portions of a cache line and transmitting only those portions into a register or pre-allocated memory region [P2, C2]. The gather instruction takes a “base address to the location in memory” and “index list containing the offsets to the actual values. It then gathers values from different memory locations…”. As depicted in [Fig. 1], the vector provided in the SCG instruction corresponds to the ISV disclosed by Applicant in [DRW, Fig. 2].
Hence, it appears that the structure of the ISV as depicted in [DRW, Fig. 2] was known.
Further, the SCG instruction is also used for the same purpose: to avoid “bringing in [the entirety of] every cache line containing elements”, and instead “uses sub-cache line memory accesses when assembling the data” to pack a cache line with only the requested data items 1-4 [Fig. 1]. Schmidt Latter is useful to exploit temporal locality, setting the destination to L2/L3 using cache allocation technology” [P2, C2]).

/CHARLES RONES/               Supervisory Patent Examiner, Art Unit 2136